The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the finality of the rejection of the last Office action brought up issues that were present at the time of the last office action and should have been raised in the last office action and, therefore, the finality of that action is withdrawn.  This action will also point out new problems that resulted from the changes made to the claims as well.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the kit of claims 19 and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 1, 3-4, 6-7, 10-11, 14, 16-18 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Step a1 of claim 1 requires contacting a liquid sample with an extraction composition to provide an aqueous extract, therefor the sample should be a non-aqueous liquid sample.  It appears that the samples listed in the claim cover both aqueous and non-aqueous liquids.  Thus it is not clear if the scope of sample is limited to non-aqueous liquid samples or if the sample  includes both aqueous and non-aqueous liquids.  Additionally in step (a2) of claim 1, it is not clear if “contacting” produces a mixture, solution or some other result in which the liquid composition does not combine with the aqueous extract.  Claim 14 is dependent from a cancelled claim and will be treated as if dependent from claim 1 for examination purposes.  In claim 16, “the colour” does not have proper antecedent basis in claim 1 and “step (a)” does not have proper antecedent basis or is not found in claim 1.  There are steps (a1) and (a2), but if step (a) was intended to point toward one of those steps, it is not clear which of those steps are being pointed toward by the “step (a)” language.  In claim 17, “step (a)” does not have proper antecedent basis in claim 1 or is not found in claim 1.  There are steps (a1) and (a2), but if step (a) was intended to point toward one of those steps, it is not clear which of those steps are being pointed toward by the “step (a)” language.  For examination purposes, since step (b) of claim 1 refers to step (a2), the reference to step (a) in claims 16-17 will be treated in the same manner.  In claim 22 “the electromagnetic absorption spectrum” (first occurrence), “the changed region” and “the amount of acidic sulfide species” do not have proper antecedent basis.  In step (a) it is not clear if “contacting” produces a mixture, solution or some other result in which the liquid composition does not combine with the liquid sample.  With respect to claim 23, it is not clear if all of the steps are performed at the remote location of the material, if only the preparing step occurs at the remote location or if applicant is trying to require any of the steps to occur at the remote location (i.e. the material is obtained at a remote location but all other steps occur at another location or if one or more steps actually are also required to occur at the remote location).  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 4 and 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires the sample of an industrial or environmental material to be a liquid so that the limitation of claim 4 does not further limit the scope of claim 1.  Additionally claim 1 requires that the composition comprising a metal complex dye compound is a liquid so that the limitation of claim 6 is outside of the scope of claim 1 and the limitation of claim 7 does not provide a further limitation of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zhang.  
Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ariza-Avidad.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-7, 10-11, 14, 16-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Barrios (US 2017/0268997) in view of Zhang (Spectrochimica Acta A 2012) or Ariza-Avidad.  In the patent publication Barrios teaches chemical probes and methods for detecting and/or quantifying hydrogen sulfide.  More particularly, this publication discloses chemical probes and methods for their use for detecting and/or quantifying hydrogen sulfide in industrial and environmental samples and effluents, including samples of crude oil and sour water produced by petrochemical and other industrial processes (see at least paragraph [0002]).  Paragraph [0007] teaches that there is a clear need for new H2S probes and methods for detecting and/or quantifying H2S and related sulfides, particularly in industrial and environmental samples and effluents, such as in crude oil and in sour water produced by petrochemical and other industrial processes.  The probes shown in figure 1 are metal complexes.  Paragraphs [0024]-[0032] describe and/or summarize the methods and systems, their purpose and the formation of kits to permit the detection and/or quantification of H2S via fluorometric and/or colorimetric procedures used to detect and/or quantify H2S in industrial fluids and effluents, including, but not limited to, crude oil and sour water produced by petrochemical and other industrial processes as well as environmental fluids and effluents, including, but not limited to, discharge streams from petrochemical plants and samples taken from natural water bodies such as rivers, lakes, streams, and springs, and also from wells and other water supplies.  In particular, paragraph [0028] teaches that a kit may contain the appropriate reagents required for the pre-analysis preparation of the sample.  For example, in an embodiment designed to detect and or quantify H2S in samples of crude oil, the kit may contain the solvent, or solvents, and the container(s) required to conduct a liquid extraction of the H2S from a crude oil sample.  The kits may be configured for use with a particular type of sample to be assayed, to be analyzed in a spectrophotometer, or similar device to provide a readily perceptible visual readout that can be detected with normal human vision.  In some sub-embodiments the readily perceptible visual readout can be a change in color of a test solution or a test paper containing a particular probe compound.  In other sub-embodiments the readily perceptible visual readout can be a change in the intensity of a particular color of a test solution or a test paper comprising a test compound.  In all of such embodiments reference samples can be provided with the kit, wherein the reference samples facilitate the evaluation of the test solution or test paper and the interpretation of the results.  For example, in those sub-embodiments of kits comprising test papers that are designed to exhibit increased intensity of a particular color of a test paper with increasing concentrations of H2S in the sample, the kits may contain a reference card or chart showing examples of increasing color intensity alongside corresponding concentrations (or concentration ranges) of H2S expected to result in that particular color intensity.  In kits for use in detecting and/or quantifying H2S in crude oil (i.e., petroleum) samples, or in samples of wastewater produced during the refinement of crude oil, such as sour water samples the kit may contain a solvent, or solvents, and a container(s) required to conduct a liquid extraction of the H2S from a crude oil sample and/or appropriate solvents that can be used to dissolve and mix non-aqueous samples with aqueous test reagent solutions.  The methods, techniques, and systems may be adapted for spot-checking oil or wastewater samples, or routinely monitoring wastewater streams and industrial effluents.  Such methods, techniques, and systems may be used to determine whether treated sour water or effluents have concentrations of H2S that are sufficiently low for the wastewater to be used in other industrial processes, or to be released into the environment.  Paragraphs [0056]-[0059] describe the detection of hydrogen sulfide in sour water and sour water that has been "stripped" of the toxic and corrosive byproducts showing the ability to take further action and/or treatment based on the measurement.  Paragraph [0064] teaches that as a compliment to the fluorescent probes, a colorimetric hydrogen sulfide-selective probe was also desired.  Theoretically, a probe with a strong visual response would have use not only in industry but also to the general public.  While only specialists possess the proper instrumentation to detect hydrogen sulfide via a fluorescent signal, most everyone can detect a visual change, for example from colorless to pink.  Such probes could be used to detect hydrogen sulfide contaminating ground or drinking water, or they could have use in the petrochemical industry.  As described previously, hydrogen sulfide is readily dissolved in both oil and water.  An aqueous solution containing a colorimetric probe could be shaken with a very dark oil and the color detected upon separation of the two phases (an extraction process).  To this end, the azide-derivative of aniline yellow, 4-azidoazobenzene was prepared (figure 9A).  Paragraphs [0070]-[0073] describe the reactivity of 4-azidoazobenzene toward NaHS in a buffer with 5% DMSO added to dissolve the probe.  When dissolved in buffer (with the aid of DMSO), 4-azidoazobenzene is pale yellow in color; however, addition of millimolar concentrations of NaHS resulted in a bright yellow solution.  The absorbance spectra of this solution is similar to that of the parent 4-aminoazobenzene (aniline yellow) (figure 9B).  Additionally, the yellow color shows a dose-dependent response to NaHS (figure 9C).  While not as sensitive as the fluorescent lanthanide-based probes or the colorimetric methylene blue assay, 4-azidoazobenzene is an example of a probe for use in a simple, colorimetric assay for H2S.  It provides a read-out capable of being read by almost anyone and involves fewer components and safer reaction conditions than methylene blue.  Paragraph [0018] teaches that the disclosure relates to reagents, methods and systems for detecting and/or determining the concentration of H2S, and particularly for detecting and/or determining the concentration of H2S in industrial and environmental fluids and effluents, such as in crude or in sour water produced by petrochemical and other industrial processes.  It will be readily understood that the embodiments, as generally described herein, are exemplary.  The following more detailed description of various embodiments is not intended to limit the scope of the present disclosure, but is merely representative of various embodiments.  Moreover, the order of the steps or actions of the methods disclosed herein may be changed by those skilled in the art without departing from the scope of the present disclosure.  In other words, unless a specific order of steps or actions is required for proper operation of the embodiment, the order of specific steps or actions may be modified.  Barrios does not teach that the metal complex is a copper complex of an azo dye.  
In the paper Zhang teaches a method for determining presence of an acidic sulfide species (hydrogen sulfide) in a liquid sample of an industrial or environmental material (see at least the conclusion paragraph on page 38).  The method includes contacting the sample or an extract thereof with a composition having a metal complex dye compound (see scheme 1, section 2.5 and section 3.2, the dye solution is brought into direct contact with the sample).  An electromagnetic absorption spectrum of the metal complex dye compound changes upon reaction with the acidic sulfide species (see figure 4).  At least section 3.2 teaches that the acidic sulfide species, Na2S, was in an aqueous solution at the time of measurement.  The dye is a copper complex of an azo dye, 1-(2-pyridylazo)-2-naphthol (see scheme 1).  Figure 4 shows that the electromagnetic absorption spectrum of the composition obtained in step (a2) was examined.  With respect to claim 7, the dye is in a solution (see section 2.5).  With respect to claims 16-18, see sections 2.1, 2.4, 2.5, 2.6, 3.2, 3.4 and the conclusion.  With respect to claim 19, see sections 2.5 and 3.2.  
In the paper Ariza-Avidad teaches a method for determining presence of an acidic sulfide species (sulfide) in a liquid sample of an industrial or environmental material (see at least the conclusion paragraph on page 38).  The method includes contacting the sample or an extract thereof with a composition having a metal complex dye compound (see sections 2.3.1 -2.3.4, sections 3.3-3.4 and 3.7).  An electromagnetic absorption spectrum of the metal complex dye compound changes upon reaction with the acidic sulfide species (see figure 2).  At least section 3.7 teaches that the acidic sulfide species was in an aqueous solution at the time of measurement.  The dye is a copper complex of an azo dye, 1-(2-pyridylazo)-2-naphthol (see section 2.3.1).  Section 2.3.4 teaches that the dye solution is brought into direct contact with the sample.  With respect to claim 6, the dye is a solid on a support (see section 2.3.2).  With respect to claims 14 and 16-18, sections 2.3.4, 3.4 and 3.7 show that the electromagnetic absorption spectrum of the composition obtained in step a) was examined and a determination was made.  With respect to claim 19, see sections 2.3.1-2.3.2.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the methods and kits of Barrios to incorporate the copper complex with an azo dye taught in the methods of Zhang or Ariza-Avidad to perform the detection of hydrogen sulfide over the range of samples considered by Barrios because of the expressed need for new compounds for that purpose and the selectivity and sensitivity of the copper complex used by Zhang or Ariza-Avidad in detection of hydrogen sulfide in at least environmental water samples.  
Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Barrios as described above in view of Collins (US 2003/0166292, newly cited and applied) or Kaufmann (US 2008/0165361, newly cited and applied).  With respect to kits, paragraphs [0025]-[0028] of Barrios teach that in some embodiments the kits utilizing the probe compounds and methods disclosed herein are designed for detection of H2S by fluorometric procedures.  In these embodiments, a sample prepared with the regents or components of the kit is eventually be analyzed in a fluorometer, or similar device.  In other embodiments the kits utilizing the probe compounds and methods disclosed herein are designed for detection of H2S by colorimetric procedures.  In these embodiments, a sample prepared with the regents or components of the kit may eventually be analyzed in a spectrophotometer, or similar device.  In some embodiments the kits utilizing the probe compounds and methods disclosed herein are designed for detection of H2S by procedures not requiring instruments, such as fluorometers or spectrophotometers.  In some embodiments, the kits utilizing the probe compounds and methods disclosed herein are designed to provide a readily perceptible visual readout that can be detected with normal human vision.  In some sub-embodiments the readily perceptible visual readout can be a change in color of a test solution or a test paper containing a particular probe compound.  In other sub-embodiments the readily perceptible visual readout can be a change in the intensity of a particular color of a test solution or a test paper comprising a test compound.  In all of such embodiments reference samples can be provided with the kit, wherein the reference samples facilitate the evaluation of the test solution or test paper and the interpretation of the results.  For example, in those sub-embodiments of kits comprising test papers that are designed to exhibit increased intensity of a particular color of a test paper with increasing concentrations of H2S in the sample, the kits may contain a reference card or chart showing examples of increasing color intensity alongside corresponding concentrations (or concentration ranges) of H2S expected to result in that particular color intensity. In particular embodiments the kits for detection and/or quantification of H2S are configured for use with a particular type of sample to be assayed.  In such embodiments, the sample to be assayed can be selected from crude oil, sour water, industrial wastewater, industrial effluents, environmental water samples, etc.  In such embodiments, the methods and kits may be appropriately adapted for use with either aqueous or non-aqueous samples.  In those embodiments designed for detecting and/or quantifying H2S in crude oil (i.e., petroleum) samples, a certain amount of pre-analysis preparation may be required to facilitate analysis with one of the disclosed H2S-responsive probe compounds.  In such embodiments, a kit may contain the appropriate reagents required for the pre-analysis preparation of the sample.  For example, in an embodiment designed to detect and or quantify H2S in samples of crude oil, the kit may contain the solvent, or solvents, and the container(s) required to conduct a liquid extraction of the H2S from a crude oil sample.  In some embodiments the kit may optionally contain appropriate solvents that can be used to dissolve and mix non-aqueous samples with aqueous test reagent solutions.  While the sample may be analyzed in a spectrometer, it is not clear if the kit contains a spectrometer for that analysis.  
In the patent publication Collins teaches a process to measure PPB levels of dissolved copper in jet fuels and other non-aqueous fluids using a colorimetric process.  Paragraph [0034] teaches that a field test kit may be made for measuring copper concentration in a fuel sample so that samples can be tested immediately on site, without waiting for the samples to be sent to a remote test lab.  The kit may involve filling a reference cell with a mixture comprising the fuel and 2.0 mM ascorbic acid and 20% ethanol.  A sample cell may comprise the fuel, 1.5 mM BCP, 2.0 mM ascorbic acid, and 20% ethanol.  The test sample may be sonicated by a portable microprobe sonicator for 15 minutes.  A portable fiber optic spectrophotometer may measure the absorbance of the sample at 476 nm versus the reference.  The data may be transmitted to a laptop PC for calculation of the copper content of the fuel.  The kit may also be calibrated by measuring the absorbance of a series of samples containing standard additions of copper.  The test may be completed in as little as 20 minutes.  
In the patent publication Kaufmann teaches a method of detecting the amount of sulfur compounds in fuels such as ultra low sulfur diesel (ULSD) fuels is provided in which a fuel sample is reacted with a solvent and an oxidizing agent to produce a reaction product which may be analyzed by visual observation and/or in combination with spectrophotometric or colorimetric analysis.  The oxidizing agent may be selected from potassium permanganate, sodium dichromate, nitric acid, hydrogen peroxide, cumene hydroperoxide, and sodium hypochlorite, and may be used in combination with an acid.  Paragraph [0006] teaches that the method of determining the sulfur content in fuels such as ULSD fuels can be performed visually and/or using portable equipment.  The method can be used to differentiate between ULSD fuels (fuels containing less than 15 ppm sulfur) and non-ULSD fuels (fuels containing higher than 15 ppm sulfur; e.g. non-transportation diesel fuels, marine fuels and jet fuels contain 300 to 1000 ppm sulfur).  The method can also be used to quantitate the sulfur levels of fuels and other liquids down to below 6 ppm sulfur (low detection limit is dependent on the amount of fuel analyzed).  The test may be performed quickly (within a few seconds) using a small amount of fuel.  The test may be performed, for example, using small vials or test tubes, and may be analyzed visually or quantitatively, for example, using hand-held spectrophotometers which are commercially available or which can be modified for use in the specific analysis.  Paragraph [0010] teaches that the solvent may be selected from acetone, water, acetonitrile, benzonitrile, ethyl acetate, alcohols, and ketones.  The solvent is preferably an acidified solvent, and may include an acid selected from toluenesulfonic acid, phosphoric acid, acetic acid, or a combination thereof.  Where the solvent is an acidified solvent, the method preferably further comprises corresponding the color change with at least one of fuel contamination, oxidation, and sulfur content.  Paragraph [0027] teaches that the preferred solvents for use in the methods are acetone and water; however, other suitable solvents include acetonitrile, benzonitrile, ethyl acetate, alcohols such as methanol, ethanol, and isopropanol, carboxylic acids, and ketones such as methyl ethyl ketone.  Paragraph [0015] teaches that the color change or lack thereof resulting from the reaction of the fuel sample, solvent and oxidizing agent may be determined by visual observation, for example, by visual comparison with a standard colored solution, with the use of a spectrophotometer, or a colorimeter.  Where visual observation is used, such observation may include comparison with a standard colored solution or standardized color chart.  Paragraph [0028] teaches that in the preferred method of determining sulfur content in fuels, KMnO4 (used either in solution in water or dry) is added to the acidified solvent (preferably water or acetone containing phosphoric or toluenesulfonic acid ) to produce a purple solution.  The fuel sample is then dispensed into the purple solution and shaken for 2-30 seconds.  It should be noted that for fuels containing greater than 400 ppm sulfur, the solution decolorizes during shaking.  For acetone solutions (fuel soluble, 5 seconds shaking preferred), color differences of the solution can be visually noted or spectrophotometrically measured from about 20 seconds up to 5 minutes.  For water suspensions (fuel insoluble, 20 seconds shaking preferred), upon standing, the suspended fuel droplets rise to form a fuel layer on top of the water and color differences in the water layer can be visually noted after 2-30 minutes of standing.  If spectrophotometric analysis is used, it should be appreciated that the water solution (without any suspended fuel) must be first transferred into an optical cell.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate a handheld spectrometer/colorimeter/photometer into the Barrios kit because of the incorporation of such instruments in the kits of Collins or because it would allow onsite analysis of a sample or because of the quantitative nature of analysis that can be performed as taught by Kaufmann.  It further would have been obvious to one of ordinary skill in the art at the time the application was filed to either modify the spectrometer to make the calculations such as taught by Kaufmann or to include a laptop PC for calculation of the sulfur concentration as taught by Collins because of at least the ability to perform the calculations onsite as taught by Collins.  
Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive. In response to the changes in the claims, rejections under 35 U.S.C. 102(a)(1) have been withdrawn by examiner and the remaining previous rejections were modified to account for the changes.  Thus some claims which were not previously rejected under one or more of the previous rejections have been added to those rejections due to new problems that were created by the amendments or were brought to the attention of the examiner.  Additionally, the drawings have been objected to for failure to show the claimed invention.  The arguments are moot with respect to the new drawing objection, the withdrawn rejections, the new obviousness of claims 19 and 21 and claims either newly rejected and/or rejected for new reasons under 35 U.S.C. 112(b) or 35 U.S.C. 112(d).  
With respect to the rejection under  35 U.S.C. 112(b), the reasons for the rejection are different than the previous reasons so that the arguments are moot.  
With respect to the obviousness rejection, Applicant’s statement in the paragraph bridging pages 7-8 of the 6-16-22 reply that Zhang is directed toward measuring hydrogen sulfide in air shows that applicant is ether confused as to which Zhang reference is being applied by examiner or is considering the wrong Zhang reference.  While it is true that examiner cited a Zhang reference in the office action mailed April 8, 2022, the Zhang reference being used in the rejection has not changed from the first office action and is the one cited by applicant in the IDS filed January 23, 2020.  As evidence of this the page numbers cited in examiner’s description of the Zhang reference are within the page number range of the Zhang reference sited in the IDS and different from the Zhang reference sited by examiner.  Examiner has modified the obviousness rejection in which Zhang has been applied to clearly show which reference is being applied.  Thus it appears that Applicant’s arguments directed toward the Zhang reference are directed toward a Zhang paper that has not been applied against the claims by examiner and they are not persuasive for that reason.  
With respect to the Ariza-Avidad reference, examiner notes that instant claim 6 is drawn to a scope which is similar to that taught by the Ariza-Avidad reference (the dye complex carried on a solid substrate).  Hence to the extent that applicant intended/wishes to cover the invention of claim 6 within the scope of claim 1, the Ariza-Avidad paper is within the instant claim scope.  Even if applicant intended to exclude claim 6 by the addition of the dye being in a liquid composition, Ariza-Avidad is still appropriate since Barrios uses a liquid composition and therefore the Ariza-Avidad reference is showing that the instantly described preferred copper dye complex is known for measuring the same analyte that the claims are directed toward.  As such, Ariza-Avidad shows that the instantly preferred copper dye complex is known for the intended purpose of detecting hydrogen sulfide.  As the Court has held, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this sense Ariza-Avidad is relevant toward the question of colorimetric and/or metal complexed dyes usable to measure hydrogen sulfide.  
The argument against the Barrios reference repeated from the previous response appears to imply that Barrios needs to anticipate the claim for obviousness to be proper.  That is not the standard to be applied to an obviousness rejection.  As the Court has held, the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Also the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Barrios teaches the measurement of acidic sulfides in a variety of sample types including the use of an extraction composition to remove the sulfide from a sample such as crude oil prior to contact with a metal complex of a dye to determine at least the presence of the sulfide in the sample.  Barrios examined three different dyes and found that under certain circumstances, one dye was better than the other dyes.  Additionally figure 5 shows a comparison between compound 3 and two other known methods.  Paragraph [0033] clearly indicates that the examples are not meant to limit the scope of the claimed invention.  Moreover beginning with paragraph [0064], Barrios teaches the use of a colorimetric probe molecule that can be used in an extraction process (an aqueous solution containing the colorimetric probe could be shaken with a very dark oil and the color detected upon separation of the two phases) to measure hydrogen sulfide in crude oil.  Based on this, one of skill in the art would have recognized that other dyes might also be used to produce a signal that is either equivalent to or has known uses in measuring hydrogen sulfide.  Since Barrios is directed to new chemical probes and colorimetric probes for that purpose, the replacement and/or use of the chemical probe taught by Zhang and Ariza-Avidad for at least the colorimetric probe of Barrios is a proper obvious substitution because Zhang and Ariza-Avidad and Barrios are trying to measure the same analyte and Zhang and Ariza-Avidad show that a copper complex of an azo dye is a reliable compound/composition that can be used to measure acidic sulfides in liquid samples.  With respect to the extraction of a non-aqueous sample, Ariza-Avidad and Zhang measure hydrogen sulfide in an aqueous solution.  Since Barrios teaches that materials can be provided to extract hydrogen sulfide from samples such as crude oil and teaches a colorimetric probe used in an extraction process for that process, forming an aqueous extract to utilize a dye such as that taught by Ariza-Avidad and Zhang would have been an obvious modification of the Barrios process to enable use of the Ariza-Avidad and Zhang dye/metal complex.  Paragraph [0018] teaches that the disclosure relates to reagents, methods and systems for detecting and/or determining the concentration of H2S, and particularly for detecting and/or determining the concentration of H2S in industrial and environmental fluids and effluents, such as in crude or in sour water produced by petrochemical and other industrial processes.  It will be readily understood that the embodiments, as generally described herein, are exemplary.  The following more detailed description of various embodiments is not intended to limit the scope of the present disclosure, but is merely representative of various embodiments.  Moreover, the order of the steps or actions of the methods disclosed herein may be changed by those skilled in the art without departing from the scope of the present disclosure.  In other words, unless a specific order of steps or actions is required for proper operation of the embodiment, the order of specific steps or actions may be modified.  In other words, Barrios clearly teaches that variation of the teachings is still within the scope of what was envisioned as part of the invention.  Thus the arguments are not persuasive with respect to the current obviousness rejection as it is applied to claim 1 (and claim 19).  
With respect to claims 22-23, paragraph [0019] of Barrios in defining the term "sour water," teaches that H2S and ammonia are typical components in sour water that must be removed before the water can be reused elsewhere in the plant or released into the environment.  Paragraph [0032] teaches that the disclosed detection systems may allow for the detection and/or quantification of H2S in crude oil, or in industrial wastewater, such as sour water produced during industrial processes such as the refining of crude oil.  The methods, techniques, and systems may be adapted for spot-checking oil or wastewater samples, or routinely monitoring wastewater streams and industrial effluents.  Such methods, techniques, and systems may be used to determine whether treated sour water or effluents have concentrations of H2S that are sufficiently low for the wastewater to be used in other industrial processes, or to be released into the environment.  Paragraphs [0056]-[0059] describe the detection of hydrogen sulfide in sour water.  In particular they teach that before the water can be released into the environment or recycled in the refinery, it must be "stripped" of the toxic and corrosive byproducts that are contained therein.  To validate the utility of one of the probe compounds for detecting hydrogen sulfide in aqueous samples, samples of "sour" and "stripped" water were obtained from a local oil refinery.  The concentration of H2S in these industrial water samples was measured (see figure 5).  The sour water sample had a very high sulfide concentration which was independently verified using two proven quantitative tests for H2S.  The stripped water sample had a significantly lower sulfide concentration which was verified using the coumarin-based probe, AzMC.   This shows that taking an action to reduce the hydrogen sulfide concentration in the fluid being measure was within the scope of the Barrios teachings.  Thus the limitations that applicant has argued as not being taught by Barrios are in fact taught by Barrios in a manner that the reference combination shows the obviousness of these claims as well.  Thus the argument is not persuasive.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to compounds for the colorimetric and fluorometric detection of sulfides as well as what could be found in kits that one might use in the field to measure an analyte.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797